Citation Nr: 0947581	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-34 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 50 percent 
prior to February 26, 2008, and greater than 70 percent 
thereafter, for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1974 to January 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for posttraumatic stress 
disorder (PTSD) and assigned a 50 percent disability rating 
effective November 18, 2004.  A March 2008 rating decision 
increased the rating to 70 percent effective February 26, 
2008.  The Veteran continued her appeal for a higher rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Before July 26, 2006, the Veteran's PTSD symptoms 
manifested a disability picture of reduced reliability and 
productivity.

2.  Effective July 26, 2006, the symptoms attributable to 
PTSD have manifested a disability picture of occupational and 
social impairment with deficiencies in most area, such as 
work, family relations, judgment, thinking, or mood; the 
Veteran's PTSD is not totally disabling. 


CONCLUSIONS OF LAW

1.  Before July 26, 2006, the criteria for an initial rating 
greater than 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  Effective July 26, 2006, the criteria for an initial 
rating of 70 percent, and no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for this disability in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In December 2004, June and September 2006, and 
January 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 
2004 VCAA notice letter was issued prior to the June 2004 
rating decision currently on appeal.  Because the Veteran's 
claim is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for PTSD, and because the Veteran's higher 
initial rating claim for PTSD is being granted to 70 percent 
effective July 26, 2006, in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Veterans Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected PTSD.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD

The Veteran contends that her service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A rating is assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms or the effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment from posttraumatic stress disorder 
under 38 C.F.R. § 4.130 is not restricted to the symptoms 
provided in DC 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV, 
pertaining to the diagnosis of posttraumatic stress disorder. 

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
DC 9411.  The criteria for a 50 percent rating are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships must be shown.

A 100 percent disability rating is afforded for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Global Assessment of Function (GAF) score helps to 
evaluate a disability.  The GAF score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health/illness. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation or severe obsessional rituals), or any 
other serious impairment in social or occupational 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

Factual Background

The Veteran has been receiving constant outpatient therapy 
through VA, either individually or in a group setting, since 
2004.  She has been prescribed antidepressant and antianxiety 
medications consistently since at least 2004.

On March 2005 VA examination, the Veteran's claims file and 
computerized medical records were reviewed.  She reported 
that after service separation she worked a variety of jobs 
including driving truck and working in offices, factories and 
restaurants.  She lived with an ex-boyfriend, with whom she 
had a platonic relationship, and had a good relationship with 
her adult son.  She spent her time working in the garden and 
doing handicrafts.  She reported chronic, daily, severe 
anxiety, sleep disturbance, fatigue, loss of concentration, 
depression, irritability, and loss of motivation.  The 
examiner noted severe occupational impairment, as the Veteran 
had not worked for 5 years because she was low on energy and 
her mind wandered too much.  Severe social impairment was 
noted based on 4 failed marriages, and the fact that she 
preferred to spend most of her time alone.  No delusions or 
hallucinations were present and the Veteran's behavior was 
appropriate and her personal hygiene was good.  She admitted 
to some suicidal ideation.  Panic symptoms were pronounced 
and depression symptoms were present.  Obsessions and 
compulsion were present and pronounced, such as phobias 
regarding cleanliness and being touched by others.  Impulse 
control was poor and her disability had a pronounced effect 
on her motivation and mood.  The examiner diagnosed 
posttraumatic stress disorder, chronic; dysthymic disorder, 
early onset; and personality disorder, NOS with schizoid, 
avoidant, dependent, and masochistic traits, and assigned a 
GAF score of 50.  

A December 2005 general medical examination for an unrelated 
claim noted that the Veteran was not unemployable as she had 
been working at a desk job for 2 to 3 moths and had the 
training and skills to maintain that job.

In a January 2006 therapy session the Veteran reported she 
had begun working in October and was trying to adjust to full 
time employment.  She reported periods of anxiety and crying 
at work that had lessened.  She was still uncomfortable being 
around people and kept to herself as much as possible in her 
cubicle.  

A written statement from the Veteran's therapist in April 
2006 indicated that her posttraumatic stress disorder 
triggered specific behaviors when she was stressed, caused 
her to be overwhelmed when assigned more than one task to 
perform at any given time, and made being in a crowded room 
or enclosed space without an obvious exit difficult.  The 
therapist requested consideration and accommodation of the 
Veteran's disability, such as by lessening the number of 
tasks assigned to her at one time and instead allowing her to 
finish one task before starting another. 

In April 2006 the Veteran reported to her therapist that she 
"lost it" at work the day before when her supervisor told 
her she should be working elsewhere and indicated she should 
consider medical retirement.  The supervisor was reacting to 
the written statement which was provided by the therapist; 
the Veteran was considering filing a union grievance over the 
incident.

In a June 2006 statement the Veteran's therapist stated that 
her posttraumatic stress disorder made it "very difficult 
for her to multitask and/or function in a rapidly changing 
work environment" such as her job as a supply clerk.

A July 2006 therapy visit focused on her job stress, 
including a recent negative evaluation.  The Veteran reported 
that she had experienced episodes of anxiety and had not been 
able to work for 2 days due to vomiting brought on by a 
confrontation with her supervisor.  She provided photos which 
showed her poor housekeeping since her work problems began.  
Shortly thereafter, the Veteran's ex-boyfriend reported to 
her therapist that she complained of humiliation on the job 
by her supervisor, would sleep 12 to 14 hours a day when not 
at work, no longer took pride in the upkeep of the home, and 
tried to pick fights with him.

Documents furnished by the Veteran shows that her employment 
was terminated on July 26, 2006.  A memorandum regarding her 
termination indicated that there were no jobs available which 
met her medical limitations or restrictions at either an 
equivalent or lower grade level.

In June and July 2007, the Veteran participated in a sexual 
trauma program at Bay Pines VA Medical Center.  On admission 
to the program, the evaluator noted that the Veteran's 
symptoms had caused significant functional impairment as 
evidenced by loss of her job, no social relationships, 
extreme discomfort in groups of people, and great difficulty 
with leaving the house.  A GAF score of 40 was assigned.  At 
the time of discharge, the Veteran indicated that she had 
reduced her overall level of distress, increased her ability 
to socialize with others, increased her self-esteem, and 
decreased her symptoms of posttraumatic stress disorder.  She 
was noted to be psychologically stable at discharge and 
appeared motivated to continue treatment.  A GAF score of 55 
was assigned.

In July 2007 the Veteran told her therapist that she had 
decided to move out of the home she shared with her ex-
boyfriend and into a place she bought for herself.  In 
December 2007, she reported that her EEOC claim against her 
former employer had been settled and that she was settling 
into her new home.

On February 2008 VA examination, the Veteran's claims file 
and medical records were reviewed.  She reported having 5 
failed marriages and one son, with whom she got along well.  
She reported a tendency to isolate and indicated she had no 
friends because she found it hard to trust anyone.  Her 
leisure activities were thinking, cleaning house, and reading 
the Bible.  She was clean and casually dressed, cooperative, 
restless and anxious, her speech was rapid and spontaneous, 
and her affect was inappropriate.  She exhibited a short 
attention span and was easily distracted, with a rambling 
thought process and preoccupation with one or two topics.  
She reported ritualistic behavior regarding cleanliness, such 
as a dislike of touching doorknobs or people's hands, as well 
as panic attacks.  Her symptoms were noted to interfere with 
activities of daily living, including severe interference 
with shopping and exercise and moderate interference with 
household chores.  Remote memory was mildly impaired, but 
recent and immediate memory were normal.  She reported 
recurrent and intrusive thoughts of her trauma, efforts to 
avoid reminders of the trauma, feelings of detachment from 
others, difficulty falling or staying asleep, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  Posttraumatic stress disorder, chronic, mild to 
moderate; claustrophobia; fear of contracting germs; and 
dysthymic disorder were diagnosed and a GAF score of 49 was 
assigned.  The examiner specifically noted that her 
disability resulted in deficiencies in work and family 
relationships as well as in reduced reliability and 
productivity.

Analysis

The Board finds that the preponderance of the evidence is 
against assigning an initial rating greater than 50 percent 
prior to July 26, 2006, for PTSD.  The Veteran's March 2005 
VA examination, as well as VA treatment records beginning in 
2004, shows that she has consistently experienced sleep 
disturbances, depression, and anxiety, as well as panic 
attacks and disturbances in motivation, all of which are 
symptoms consistent with the 50 percent disability rating 
criteria under the General Rating Formula for Mental 
Disorders.  There is no evidence of deficiencies in work, 
school, family relations, judgment, thinking, and mood, as 
required for the next higher (70 percent) rating.  The record 
also shows that the Veteran was employable, as she obtained a 
job in late 2005.  Moreover, while the Veteran did have some 
obsessional rituals regarding cleanliness, there is no 
evidence that these interfered with routine activities.  She 
was able to function independently and appropriately despite 
recurrent panic attacks, no intermittent/illogical/obscure 
speech, no spatial disorientation, and no neglect of personal 
appearance or hygiene.

The Board also finds that the preponderance of the evidence 
supports assigning a 70 percent rating, and no higher, 
effective July 26, 2006, for PTSD.  On July 26, 2006, the 
Veteran was terminated from her job, based at least in part 
on the limitations imposed by her posttraumatic stress 
disorder.  After July 26, 2006, the Veteran's symptoms 
associated with the criteria for the 70 percent rating under 
DC 9411 included depressed mood, evidence of some obsessional 
rituals, such as an avoidance of doorknobs and touching other 
people, and a preoccupation with one or two topics of 
conversation, all of which were noted on February 2008 VA 
examination.  VA treatment records also note symptoms of 
depression and difficulty adapting to stressful 
circumstances, as evidenced by 2 days of vomiting after a 
confrontation with her supervisor.  Both VA treatment 
(therapy) records and the VA examiner note difficulties 
establishing and maintaining effective social relationships, 
including the loss of her job and having no friends, which 
she attributed to a lack of trust in people.  The VA 
treatment records and VA examination also note that the 
Veteran exhibited symptoms associated with the diagnosis of 
posttraumatic stress disorder including flashbacks, recurrent 
and intrusive thoughts of her trauma, avoidance of reminders 
of her trauma, detachment from others, sleep disturbances, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  In light of the above, since July 26, 
2006, the Veteran's post-traumatic stress disorder more 
nearly approximates the criteria for a 70 percent rating, 
that is, occupational and social impairment with deficiencies 
in most areas such as family relations, judgment, thinking, 
and mood.  

As for a disability rating greater than 70 percent since July 
26, 2006, the VA examination indicates that she was clean and 
casually dressed, did not experience delusions or 
hallucinations, and was oriented to time and place.  She did 
not exhibit any serious mental loss or gross impairment in 
thought or communication.  The VA treatment records do not 
show a significant change in the symptoms of posttraumatic 
stress disorder.  Thus, the Board finds that a 100 percent 
from July 26, 2006, for PTSD is not warranted. 

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that her PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 50 percent 
prior to July 26, 2006, for PTSD is denied.

Entitlement to an initial rating of 70 percent, and no 
higher, effective July 26, 2006, for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


